DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's submission filed on 4/8/2022 has been entered.
 	Claims 21-31 are pending, all of which have been examined on the merits.  All arguments have been fully considered, in combination with claim amendments.

Claim Interpretation
	For clarify of the record the broadest reasonable interpretation of the claims is hereby set forth (claims not specifically addressed are considered prima facie clear):
	Claim 21 is directed to a product: a dehydrated, laminated placental tissue graft in a container.  The container is sealed and deoxygenated.  “Deoxygenated” is interpreted as meaning at least some of the oxygen has been removed from the package.  The laminated, placental tissue graft is defined in the claim as comprising a first chorion tissue layer and a second chorion tissue layer laminated to the first chorion tissue layer.  Adopting the interpretation set forth by the PTAB decision dated 06/29/2015 in IPR2015.00320, the term “laminated” is construed as meaning “adhered together” (See Decision, Pg 7).  The claims do not require the layers to be directly adhered to one another, so additional layers may be present in between the first and second chorion layers, but by reciting the graft is a “laminated placental tissue graft” it is understood that all layers present in the graft must be adhered together/provided as a unitary structure.  The claim requires at least one of the first and second chorion layers to not be decellularized.  
	The claim requires the laminated placental tissue graft to have been contacted with an antibiotic prior to being dehydrated.  This is a product-by-process limitation.  
The claim further states that the graft has a shelf-life of at least 5 years when stored in said container at room temperature.  This is functional property.  It is interpreted that this functional property is achieved by (i) providing a laminated placental tissue graft comprising a first chorion tissue layer and a second chorion tissue layer which is laminated to said first chorion tissue, wherein at least one of the chorion tissue layers are not decellularized, (ii) contacting said laminated placental tissue graft with an antibiotic, then (iii) dehydrating said laminated placental tissue graft, and then (iv) placing the dehydrated laminated placental tissue graft into a sealed, deoxygenated container (i.e. placing the tissue graft into a container and then deoxygenating and sealing said container).   
	Claim 25 defines the container as a pouch.  The dictionary definition of “pouch” is “a bag of small or moderate size for storing or transporting goods” (See Merriam-Webster online dictionary).  The broadest reasonable interpretation of this term will thus encompass any small or moderate sized container (term “bag” is broadly interpreted as a container), it is not limited in terms of flexibility/rigidity or other structural features.  Per claim 21, it must be sealed and deoxygenated.
	Claims 27 and 29 define the package/pouch/container as, inter alia, being heat sealed.  This is a product-by-process limitation (regarding how the package is sealed).  Heat sealing a container is interpreted as resulting in a permanent (i.e. non-resealable) seal.  Any container which is permanently sealed will be considered to meet the structural limitations ‘heat-sealed’ package/pouch/container. 

Status of Prior Rejections/Response to Arguments
RE: Rejection of claims 21-30 under 35 USC 112(b):
Previously it was asserted that dehydrated placental tissue grafts placed in sealed, deoxygenated containers was insufficient to impart the functional property of having a shelf-life of at least 5 years when stored in said containers at room temperature. (See Remarks of 6/18/2021, Pg 5).  The claims have now been amended to specify that the laminated placental tissue grafts are contacted with an antibiotic prior to dehydration.  Therefore, the functional property of having a shelf-life at least 5 years when stored in sealed, deoxygenated containers at room temperature is considered to be a result of the following process of production: (i) providing a laminated placental tissue graft comprising a first chorion tissue layer and a second chorion tissue layer which is laminated to said first chorion tissue, wherein at least one of the chorion tissue layers are not decellularized, (ii) contacting said laminated placental tissue graft with an antibiotic, then (iii) dehydrating said laminated placental tissue graft, and then (iv) placing the dehydrated laminated placental tissue graft into a sealed, deoxygenated container (i.e. placing the tissue graft into a container and then deoxygenating and sealing said container).  
The rejection is withdrawn.

RE: Rejection of claims 21-23, 25 and 26 under 35 USC 103(a) over Klen, in view of Sulner:
	Applicants traverse the rejection of record on the grounds that neither Klen nor Sulner et al teach or suggest a graft as currently claimed.  
	In response, it is acknowledged that Klen does not teach treating the placental tissue layers (i.e. chorion layer) with antibiotic prior to dehydration.  It is also acknowledged that Klen does not teach that the dehydrated placental tissue layers (i.e. chorion layers) are shelf-stable for at least 5 years when stored in a sealed, deoxygenated container.  Previously it was asserted that the individual dehydrated chorion layers described by Klen would necessarily have the same shelf-stability as the claimed graft, due to the substantially identical structure and method of making, and that laminated tissue grafts consisting of multiple layers of dehydrated chorion would also retain this functional property.  This rejection was based on principles of inherency. However, in light of the current claim amendments, the individual dehydrated chorion layers described by Klen can no longer be considered substantially identical structure as the individual dehydrated chorion layers of the claims are produced by a different method than that taught by Klen.  A rejection based on inherency requires the prior art product to necessarily have the recited properties, not properties that would be present upon modification of the prior art method. See MPEP 2112(IV). It is currently interpreted that the structure of the placental tissue graft as currently claimed, which is defined in part by the process of production, is critical to achieve the functional property of being shelf-stable for at least 5 years in the recited container at room temperature.  
	The rejection is withdrawn. 

RE: Rejection of claims 21-23 and 25-30 under 35 USC 103 over Klen in view of Sulner, and further in view of Schankereli:
	Applicants assert the deficiencies of the base rejection over Klen in view of Sulner fail to render obvious the base claim, and Schankereli fails to remedy the deficiency.
	For the reasons discussed above with respect to the base rejection, the arguments are not found persuasive, and so the rejection is maintained.

RE: Rejection of claim 24 under 35 USC 103 over Klen in view of Sulner, and further in view of Declaration by Daniel Mooradian and Hariri et al, and further in view of Schankereli:
	Applicants assert the deficiencies of the base rejection over Klen in view of Sulner fail to render obvious the base claim, and the additional references fails to remedy the deficiency.
	For the reasons discussed above with respect to the base rejection, the arguments are not found persuasive, and so the rejection is maintained.

RE: Rejection of claims 21-23 and 25-30 under 35 USC 103 over Klen in view of Sulner and further in view of Schankereli:
	The rejection is withdrawn for the reasons discussed above.

RE: Rejection of claim 24 under 35 USC 103 over Klen, in view of Sulner, further in view of Declaration of Daniel Mooradian and Hariri et al, and further in view of Schankereli: 
The rejection is withdrawn for the reasons discussed above.

RE: All nonstatutory double patenting rejections:
	 Terminal disclaimers have been filed (and accepted) over the commonly owned US Patents cited in the NSDP rejections.  The rejections are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason Keith on 7/12/2022

The application has been amended as follows: 

Claim 21 (Currently Amended) A package comprising a sealed, deoxygenated container, said sealed, deoxygenated container comprising a dehydrated, laminated placental tissue graft comprising a first chorion tissue layer and a second chorion tissue layer which is laminated to said first chorion tissue layer, wherein at least one of the chorion tissue layers is not decellularized, wherein said laminated placental tissue graft has been contacted with an antibiotic prior to being dehydrated; and wherein said graft has a shelf-life of at least 5 years when stored in said container at room temperature. 

Claim 22 (Currently Amended) The package of claim 21, said dehydrated, laminated placental tissue graft further comprising at least one additional tissue layer, wherein the at least one additional tissue layer is amnion, chorion, or a combination thereof.

Claim 24 (Currently Amended) The package of claim 21, said dehydrated, laminated placental tissue graft further comprising a texture or design embossed within the graft, and wherein the texture or design distinguishes one side of the graft from the other side.

Claim 31 (Currently Amended) The package of claim 21, wherein the dehydrated, laminated placental tissue graft has been contacted with streptomycin sulfate and gentamicin sulfate prior to being dehydrated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON M FOX/Primary Examiner, Art Unit 1633